Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-21, drawn to accuracy and fidelity analysis of the regression model, classified in G05B23/024.
Claims 22-25, drawn to steps to identifying a neighborhood, opportunity modelling, and regenerating the regression model, classified in G05B13/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the steps of identifying a neighborhood, performing opportunity modeling, and regenerating the regression model are not necessary to the determination of the accuracy and fidelity analysis of the regression model.   The subcombination as detailed in Invention II has separate utility such as the testing of automobiles by using a regression model and regenerating the model when deterioration of the model occurs.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

If Applicant elects Group I, it is subject to the following restriction:
Claim 1 is a linking Claim
	Group A: Claims 2-5 are directed towards using the regression model for model fidelity monitoring, classified in G05B23/024.
	Group B: Claims 6-7 are directed towards global regression model with the steps to identifying a neighborhood, opportunity modelling, and regenerating the regression model, classified in G05B13/04.
Claim 8 is a linking Claim
	Group A: Claims 9-12 are directed towards using the regression model for model fidelity monitoring, classified in G05B23/024.
	Group B: Claims 13-14 are directed towards global regression model with the steps to identifying a neighborhood, opportunity modelling, and regenerating the regression model, classified in G05B13/04.
Claim 15 is a linking Claim
	Group A: Claims 16-19 are directed towards using the regression model for model fidelity monitoring, classified in G05B23/024.
	Group B: Claims 20-21 are directed towards global regression model with the steps to identifying a neighborhood, opportunity modelling, and regenerating the regression model, classified in G05B13/04.
	Group A is directed towards methods of using the regression model to evaluation of the regression model for the purpose of accuracy and fidelity analysis, while Group B is directed towards regeneration of the regression model when a deterioration of the regression model occurs. As Group A is directed towards the invention as it relates to accuracy and fidelity analysis and Group B is directed towards regeneration of the regression model, Group A is distinct from Group B. Furthermore, Group A and Group B do not overlap in scope and are not obvious variants of each other. If Applicant elects Group I, Applicant should further elect either Group A or Group B as detailed above. Linking claims will be examined along with claims from either Group A or Group B.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The nature of Group I vs Group II and Group A vs. Group B represent different classification areas and inventive concepts, thus having different search parameters associated with the groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863